Order, Supreme Court, New York County, entered December 9, 1975, denying motions to dismiss the complaint and for summary judgment is unanimously reversed, on the law, with $60 costs and disbursements to appellant, and defendant’s motion *539for summary judgment is granted to the extent of directing judgment declaring that neither the purported lease dated May 31, 1975 nor the purported letter agreement dated June —, 1975 is enforceable as against either plaintiff or defendant Jenrette. Quite apart from the Statute of Frauds, "It is entirely plain * * * that the parties did not intend to be bound until a written agreement had been signed and delivered” (Schwartz v Greenberg, 304 NY 250, 254). This is conclusively demonstrated by the fact that plaintiff landlord delivered these documents signed by plaintiff landlord to defendant tenant’s attorney to be held in escrow until there were delivered to plaintiff copies of the documents signed by defendant Jenrette as tenant, together with a check for the first month’s rent, conditions which were not met. "When the parties have clearly expressed an intention not to be bound until their preliminary negotiations have culminated in the execution of a formal contract, they cannot be held until that event has occurred.” (Brause v Goldman, 10 AD2d 328, 332, affd 9 NY2d 620.) Concur—Lupiano, J. P., Birns, Silverman, Lane and Nunez, JJ.